IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS


                                        NO. WR-88,657-01


                         IN RE DAVID DEWAYNE KEELIN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 3610 IN THE 100TH DISTRICT COURT
                                FROM HALL COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator states that he filed an application for a writ of

habeas corpus in the 100th District Court of Hall County on November 17, 2017, and that the State

filed an answer on November 27, 2017. If true, more than 180 days has passed since the date the

State received the application, and the application has not been timely forwarded to this Court as

mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Hall County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of
receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Hall County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: July 25, 2018
Do not publish